Citation Nr: 0932070	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  04-15 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD and assigned a 30 percent 
disability rating, effective February 28, 2001.  

In December 2003, the RO increased the rating from 30 to 50 
percent, effective February 28, 2001.  Despite the increased 
rating granted by the RO, the Veteran's appeal remains before 
the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement (NOD) as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  

In June 2004, the Veteran testified before the Board via 
videoconference.  In November 2005, the Board remanded the 
claim for additional development. 

In August 2009, the Veteran's representative raised a claim 
of entitlement to service connection for diabetes mellitus 
and diabetic neuropathy.  The Board refers those claims to 
the RO for appropriate action.  


FINDING OF FACT

Since February 28, 2001, the effective date of service 
connection, the Veteran's PTSD has been productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.




CONCLUSION OF LAW

Since February 28, 2001, the effective date of service 
connection, the criteria for a rating of 70 percent, and not 
higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (DC) 9411 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2008).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

The Veteran's PTSD has been rated as 50 percent disabling 
under DC 9411.  A 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A maximum 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2008).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

In June 2001, the Veteran's social worker stated that the 
Veteran had begun counseling with her office in March 2001.  
At that time, he reported experiencing homicidal thoughts.  

VA treatment records reflect that beginning in November 2001, 
the Veteran sought treatment for his PTSD and depression 
symptoms.  He reported that he had experienced symptoms of 
depression on and off since the 1980s, including feelings of 
sadness, hopelessness, irritability.  In March 2002, he 
reported that he was feeling better and was working through 
his anger problems and memories of Vietnam.  The impression 
was that his PTSD was well-controlled with the help of 
counseling and prescribed antidepressants.  

In May 2002, the Veteran's social worker submitted a more 
thorough mental health evaluation recording her work with the 
Veteran for over a year.  The report evidenced that the 
Veteran had threatened to hurt a co-worker, and generally had 
problems managing his anger.  His relationship with his wife 
was strained.  She listed his PTSD symptoms to include anger, 
intrusive memories of Vietnam five to nine times per month, 
nightmares for many years, trouble falling asleep, trigger-
induced flashbacks, avoidance of activities which reminded 
him of Vietnam, anxiety attacks, depression, suicidal 
ideation, avoidance of crowds, loss of interest in hobbies, a 
restricted range of affect, and hypervigilence.

In regard to his occupational history, she reported that he 
had been a truck driver for 21 years, and was at the time a 
molder for a door company. 

In regard to his social history, he had had two divorces and 
was at the time married to his third wife for 13 years. He 
had been "mean" to his second wife and step-daughter.  He 
maintained contact with his son and two step-children.  He 
had stated that he rarely drank more than six beers a day.  
He had denied any drug use.

The examiner diagnosed the Veteran with chronic, moderate, 
PTSD.  Based upon the above, she assigned a GAF score of 43.  

On July 2002 VA psychiatric examination, the Veteran 
exhibited symptoms of PTSD which included bi-weekly 
nightmares, intrusive thoughts, some flashbacks, an 
exaggerated startle response, and perimeter checking. 

Mental status examination was found to be essentially 
unremarkable.  The Veteran spoke in a reasonably social 
fashion, and was not unfriendly.  He was open and verbal and 
did not appear guarded.   He was articulate and able to 
express himself.  His grooming and hygiene were normal.  He 
was alert and oriented.  His mood was mildly depressed.  His 
concentration was normal.  Psychomotor activity was within 
normal limits.  His thinking was logical and goal oriented, 
and there were no indications of a thought disorder. 

In regard to his occupational history, he had a long career 
as a truck driver with intermittent work as a heavy equipment 
operator.  He had been working for a door company for two 
years.  He had previously been fired from jobs on two 
occasions due to his anger. 

In regard to his social history, he reported that he had been 
abusive towards his second wife.  His current marriage was 
intact, but they had undergone two different periods of 
separation, mostly due to his temper.  He had lost several 
friendships due to his anger.  

Based upon the above, the examiner diagnosed the Veteran with 
PTSD.  A GAF score of 65 to 70 was assigned.  The examiner 
explained that the Veteran had a low frustration tolerance 
and tendency to have angry outbursts, which had impacted his 
social and family relationships in the past.  He still had 
trouble controlling his anger, which impacted his marriage.  
On the other hand, the examiner felt, the Veteran was able to 
interact with others, even if on a purely superficial basis.  
He had a substantial work history and was employed.  He was 
able to understand directions and had good concentration, and 
he was capable of managing his own financial affairs.  

In May 2003, the Veteran submitted a statement in which he 
contended that his PTSD symptoms had increased in severity, 
triggered by the Iraq War.  He described anxiety attacks, 
depression, explosive outbursts toward his wife, isolating 
behavior, lack of concentration and motivation, and intrusive 
memories and flashbacks about Vietnam.  

A June 2003 private mental health evaluation reflects similar 
PTSD symptoms and his history as described above.  He 
reported an increase in suicidal ideation.  He was currently 
happy receiving counseling and taking the prescribed 
medication.

Mental status examination revealed that his personal hygiene 
was adequate.  Speech was normal and he related well with the 
examiner.  His thought form was normal.  He did have suicidal 
ideations.  Affect was broad and congruent with content.  He 
has a dysthymic mood and was prone to anger and 
hypervigilence.  There was mildly impaired impulse control.  
He had reasonable insight into his issues.  

Based upon the above, the examiner diagnosed the Veteran with 
depressive disorder, not otherwise specified, and PTSD.  A 
GAF score of 55 was assigned.  

On July 2003 VA psychiatric examination, the Veteran reported 
that the outbreak of the Iraq War was a main reason for a 
worsening of his PTSD.  He had noticed an increase of 
nightmare and flashbacks.  He stated that he was estranged 
from others, had trouble curbing his angry outbursts, had 
difficulty sleeping and concentrating, carried a gun with him 
all the time, and suffered from suicidal thoughts.  He had 
panic attacks two times per month. 

In regard to his social history, he reported that his parents 
divorced when he was 8 years old.  He lived with his father, 
his mother was verbally abusive and an alcoholic.  He 
described the marriage to his third wife as  good.  He had 
some contact with his son from a previous marriage, and had a 
good relationship with his step-son.

In regard to his occupational history, he stated that he had 
more than a dozen jobs in the past three decades.  He had 
been fired once.  He was still working for a door company. 

Mental status examination revealed that he was oriented to 
time, person, and place.  His speech was clear and coherent, 
with no sign of a thought disorder.  His hygiene was 
acceptable.  He was able to concentrate and had normal 
psychomotor activity. 

Based upon the above, the examiner diagnosed the Veteran with 
chronic PTSD, panic disorder without agoraphobia, and alcohol 
abuse.  He was assigned a GAF score of 65.  

VA treatment records dated from July 2003 to October 2003 
reflect continued treatment for PTSD.  In February 2003 the 
Veteran reported that his PTSD was under good control.  Then 
in October 2003, he reported that he lost his job and was not 
doing well due to financial worry.

In April 2004, the Veteran submitted a statement in which he 
reported that he was a long haul truck driver.  He stated 
that he did best when he was alone in the truck, but had 
serious anger problems when around other coworkers.  He 
thought alot about Vietnam while on the road.  Thinking about 
Vietnam and having to be in the workplace placed great strain 
on him and his relationship with his wife.  He described his 
tendency to isolate himself from his family and friends 
emotionally, because he distrusted the intentions of the 
people around him.  He had little tolerance for people who 
had not been exposed to the war.  He often felt anxious, 
nervous, and depressed.  

In June 2004, the Veteran testified before the Board.  At 
that time, his wife stated that they slept in separate 
bedrooms because of his nightmares.  She stated that he 
isolated himself and was not reliable to complete chores 
around the home.  At night, he completed perimeter checks 
around the home.  She stated that he enjoyed spending time at 
a local restaurant where he connected with other Veterans and 
locals.  The Veteran stated that he usually only slept four 
hours at night.  He stated that he had trouble being around 
others in the work or in social environments.  

In November 2004, the Veteran's wife submitted a statement 
that the Veteran began crying when he saw the news on 
television, and felt sad about the way he had been treated 
when he returned from Vietnam.  

VA outpatient clinic records dated from August 2005 to July 
2006 reflect treatment for PTSD.  In August 2005, the Veteran 
reported that his PTSD symptoms were stable and he had no new 
complaints.  In September 2005, he reported to the clinic 
with suicidal thoughts and anger outbursts.  He was advised 
to receive immediate counseling.  In January 2006, it was 
noted that he was having a difficult time managing his PTSD.  
The examiner felt that the Veteran's work schedule prevented 
him from receiving the counseling that he needed, and absent 
counseling, he would become even more symptomatic.  The 
examiner stated that it appeared that the Veteran is not 
gainfully employable in light of the severity of his PTSD.  
In July 2006, he reported that he had been working as a long 
haul truck driver for four years and had a portable welding 
company.  He stated that he enjoyed his work, but felt that 
his work was often in the way of keeping his counseling 
appointments.  He reported that he was close to his brother.  
His strength was described as his stable work history and 
marriage.  He was motivated to work on having better 
relationships with others.  He had trouble with his drinking.

Mental status examination revealed that he was casually 
dressed.  He was cooperative and his mood was stable.  His 
speech was normal, but his insight was poor.  The diagnosis 
was PTSD, depression, alcohol dependence, and anger 
management.  He was assigned a GAF score of 70. 

On October 2006 VA examination, the Veteran was described as 
being mildly socially withdrawn but not unfriendly.  He was 
open and verbal during the interview.  His self-report was 
credible.  Grooming and hygiene were satisfactory. He 
reported continuing PTSD symptoms, including nightmares and 
night sweats, hypervigilence, exaggerated startle response, 
survivors guilt, and avoidance of situations that would 
trigger memories of combat.

In regard to his occupational history, he continued to be a 
truck driver.  He was on the road during the week and was 
home on the weekends.   He did not have any significant 
problems on the job other than an occasional temper.

In regard to his social history, he reported that although he 
had been abusive in a previous marriage, he had not been 
physically abusive in his current marriage because he had 
promised so to his wife.  He enjoyed riding his motorcycle 
with acquaintances and friends, but did not have close 
friends.

Mental status examination revealed that he maintained good 
eye contact, and his voice was normal and well paced. His 
affect was appropriate.  His underlying mood was irritable.  
His concentration and memory was normal.  His psychomotor 
activity was within normal limits.  His thinking was logical 
and goal-oriented.  

Based upon the above, the examiner diagnosed the Veteran with 
PTSD, and assigned a GAF score of 60 to 65.  The examiner 
reviewed the claims file and noticed a more recent VA 
treatment record which reflected a GAF score of 73, assigned 
by the Veteran's treating psychologist in September 2006.  
The examiner noted a successful work history as a truck 
driver which allowed the Veteran to not have to talk to 
others.  He did not report any problems with his marriage 
other than that his wife must sleep in a different room due 
to his nightmares.  While he avoided close relationships, he 
did have a number of acquaintances.  The examiner felt that 
the Veteran's PTSD symptoms were the same as on the previous 
July 2003 VA examination.  

In this case, the May 2002 social worker assigned a GAF score 
of 43.  On July 2002 VA examination, however, he was assigned 
a GAF score of 65 to 70.  In June 2003, he was assigned a GAF 
score of 55.  Then, on July 2003 VA examination, he was 
assigned a GAF score of 65.  On October 2006 VA examination, 
he was assigned a GAF score of 60 to 65.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
38 C.F.R. § 4.126 (2008); VAOPGCPREC 10-95 (Mar. 1995).

According to the DSM-IV, GAF scores of 61 to 70 reflect some 
mild symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  Scores of 51 to 60 reflect 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, and school functioning (e.g. few 
friends, conflicts with peers or co-workers).  GAF scores of 
41 to 50 reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  

Resolving doubt in the Veteran's favor, the Board finds that 
a 70 percent rating is warranted for PTSD, effective from 
February 28, 2001.  As a result of PTSD, the Veteran has 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, and mood.  He has been shown 
to suffer from impaired impulse control, anxiety, depression, 
and suicidal ideation.  

However, a rating in excess of 70 percent is not warranted.  
While a VA examiner stated that the Veteran is gainfully 
unemployable due to PTSD, this opinion is not supported by 
the evidence of record.  The Veteran has been able to 
maintain a steady employment history.  He has demonstrated a 
stable work history as a truck driver for 21 years, working 
for a door company for several years, and working as a long 
haul truck driver thereafter.  He stated that he had an 
understanding supervisor and generally liked his current job.  
It appears that he is fully functional in his ability to 
complete the job.  Nor is total social impairment shown.  
With regard to his social history, the Veteran has shown to 
be able to maintain some effective relationships.  For one, 
he has an intact nuclear family unit, with a long-term 
marriage.  Additionally, the record reflects that the Veteran 
reported enjoying certain leisure activities, including 
riding his motorcycle with friends and with his brother, and 
conversing with locals at a meeting place.  Here, there is no 
indication that the Veteran's PTSD results in total 
occupational and social impairment.  

Thus, the Board finds that the overall level of 
symptomatology more nearly approximates the criteria for a 70 
percent rating.  With respect to whether the Veteran's PTSD 
warrants more than a 70 percent disability rating, the Board 
finds that the preponderance of the evidence is against 
entering such a finding.  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, the 
Schedule is not inadequate.  The Schedule provides for higher 
ratings for Veteran's PTSD, but, as discussed above, findings 
supporting a rating in excess of 70 percent have not been 
documented.  Therefore, the Board finds that referral for 
assignment of an extraschedular rating for PTSD is not 
warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that since 
February 28, 2001, when service connection became effective, 
the Veteran's PTSD has not warranted a rating higher than 70 
percent.  


Duties to Notify and Assist

The Veteran's claim for an increased initial rating for PTSD 
arises from his disagreement with the initial evaluation 
assigned following the grant of service connection.  Once 
service connection is granted, the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Accordingly, the Board finds that VA satisfied its 
duties to notify the Veteran in this case.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's private and VA treatment records, and 
afforded him three VA examinations, in July 2002, July 2003, 
and in October 2006.  The Veteran's representative has 
requested that the case be remanded to obtain treatment 
records from Christine Trausch, MSW.  In a June 2001 
statement, Darlene Golas, LSW had noted that the Veteran had 
been seen by Christine Trausch, MSW, prior to that time.  
However, the RO 



wrote to the Veteran in August 2003 and asked that he submit 
any records of private treatment dated since March 2001, or 
to provide a VA Form 21-4142 so that VA could obtain the 
records.  He was told that the RO had requested records from 
Darlene Golas, and that if she was the only source of 
treatment to notify the RO of that fact.  Thereafter, the 
Veteran submitted a release for records from Western Montana 
Mental Health.  The RO requested these records, as well as 
any additional records dated since March 2001 from Darlene 
Golas.  The Veteran did not provide a release for records 
from Christine Trausch, MSW.  The Board finds that the RO 
made adequate efforts to obtain the Veteran's treatment 
records dated prior to June 2001.  Accordingly, additional 
efforts to obtain any such records are not warranted.  The 
Veteran's representative also requested that the case be 
remanded to obtain a copy of a VA treatment note dated 
September 23, 2006.  However, this note was adequately 
summarized in an October 2006 VA examination report; 
therefore, remand is not required.  
Finally, the Veteran's representative requested that the case 
be remanded to afford the Veteran an additional VA 
examination because the examination conducted in October 2006 
is now too old.  He also contends that a new examination is 
required to reconcile conflicting evidence of record, because 
the Veteran's treating doctor had stated that he was 
gainfully unemployable due to PTSD.  The Board notes that the 
"mere passage of time" does not render an old examination 
inadequate.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
182 (2007).  There is no medical or lay evidence suggesting 
that the Veteran's PTSD is worse now than it was at the time 
of the October 2006 VA examination.  The Board has also 
considered the opinion from the Veteran's treating doctor in 
January 2006 that the Veteran was unemployable due to PTSD.  
The Board finds that the medical evidence of record is 
sufficient to render a decision on this claim and that 
another remand is not required.  The Board finds these 
actions have satisfied VA's duty to assist and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 


281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 


ORDER

An initial rating of 70 percent, and not higher, for 
posttraumatic stress disorder is granted.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


